DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-7 remain in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,2,6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Beaver (5,368,883) in combination with Yang et al. (2018/0212259).
Beaver (5,368,883) teaches a method and stencil design for printing non-planar hybrid circuits.  Beaver (5,368,883) teaches a base (32) and a protruding portion (30) and applying a liquid material to the protruding portion (30) using a stencil (40) having an opening (42) whereby a stopper portion (44) is formed at an adjacent position to the protruding portion (30) within an area of the base portion between the stencil(40) and the base (32) (abstract and col. 1, line 65 – col. 2, line 38).
Beaver (5,368,883) fails to teach the liquid material to be a rubber seal.  
Yang et al. (2018/0212259) teaches fuel cell microseal and method of manufacture whereby a bead surface is coated with a microseal by a stencil process (abstract and Figures).
Therefore, it would have been obvious for one skilled in the art before the effective filing date of the claimed invention to have modified Beaver (5,368,883) process to form the microseal of Yang et al. (2018/0212259) with the expectation of achieving a more accurate coating of the microseal as well as to avoid damaging the stencil by having it support fully thereby.
Regarding claim 2, the stopper portion (44) is part of the screen (Fig. 2).
Regarding claims 6 and 7, the workpiece is a separator in a gas flow field fuel cell generator (Yang et al. (2018/0212259) entire reference).
Regarding claims 3-5, the claimed thickness and width of the stopper in relation to the protruding portion and the distance from opening to the stopper are all relative measurements that would be optimized by one skilled in the art absent a showing of criticality thereof as both Beaver (5,368,883) in combination with Yang et al. (2018/0212259) teach success with these elements outside those claimed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K TALBOT whose telephone number is (571)272-1428. The examiner can normally be reached Mon-Thurs 6:30-5PM - Fri OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy H Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN K TALBOT/           Primary Examiner, Art Unit 1715